Citation Nr: 0211735	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  97-20 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hairy cell leukemia as 
a result of exposure to herbicide agents.


WITNESSES AT HEARING ON APPEAL

Appellant and K.A.


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from March 1969 to March 
1973, including service in Vietnam from July 1970 to April 
1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in June 1996 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York, which found that new and material 
evidence had not been presented to reopen a prior final RO 
rating decision in October 1994.  The veteran appealed this 
decision.  In a December 1999 decision on appeal, the Board 
found that new and material evidence had been presented, 
reopened the claim for service connection for hairy cell 
leukemia, then remanded the claim for a VA examination, 
medical opinion, and readjudication of the issue of 
entitlement to service connection.  The requested VA 
examination was conducted in March 2000.  The RO completed 
the requested development, readjudicated the claim in a June 
2000 supplemental statement of the case, and returned the 
case to the Board.  In order to further assist the veteran, 
in February 2002 the Board requested further medical opinion 
from the Veterans Health Administration (VHA).  The VHA 
opinion was issued and received at the Board in April 2002.  
The veteran was provided a copy of the opinion and 
opportunity to submit additional evidence or argument in June 
2002.


FINDINGS OF FACT

1.  In light of the grant of benefits sought on appeal, no 
further evidence is necessary to substantiate the veteran's 
service connection claim; there is no reasonable possibility 
that further assistance would aid in substantiating the 
veteran's claim for VA compensation benefits. 

2.  The evidence for and against the veteran's claim of 
entitlement to service connection for hairy cell leukemia as 
a result of exposure to herbicide agents is in relative 
equipoise; the medical evidence is in relative equipoise on 
the medical question of whether hairy cell leukemia is a sub 
classification of non-Hodgkin's lymphoma.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, service connection is warranted for hairy cell 
leukemia as a result of exposure to herbicide agents.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the provisions of the Veterans Claims 
Assistance Act have been complied with.  In light of the 
grant of benefits sought on appeal, no further evidence is 
necessary to substantiate the veteran's claim.  See 
38 U.S.C.A. § 5103(a) (West Supp. 2001).  In this veteran's 
case, there is no reasonable possibility that further 
assistance would aid in substantiating the veteran's claim 
for VA compensation benefits.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West Supp. 2001).  

The veteran, who had active duty service from March 1969 to 
March 1973 and served in Vietnam from July 1970 to April 
1971, claims service connection for hairy cell leukemia as a 
result of exposure to herbicides.  The veteran contends that 
presumptive service connection for his disability is 
warranted on the basis that hairy cell leukemia is a form of 
non-Hodgkin's lymphoma. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a) (2001).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2001).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001). 

Additionally, the regulations provide that, if a veteran was 
exposed to an herbicide agent during active military, naval, 
or air service, and develops non-Hodgkin's lymphoma that 
manifests to a degree of 10 percent any time after service 
separation in accordance with 38 C.F.R. § 3.307(a)(6) (2001), 
presumptive service connection is warranted.  38 C.F.R. 
§ 3.309(e) (2001). 

In this case, the evidence shows that the veteran had service 
in Vietnam from July 1970 to April 1971.  The next question 
to be considered is whether the veteran's currently diagnosed 
disability of hairy cell leukemia may be considered a sub 
classification of non-Hodgkin's lymphoma, a disease which is 
presumed to be related to such in-service exposure to 
herbicides under the provisions of 38 C.F.R. 
§ 3.309(e).  

With regard to the question of whether the veteran's 
currently diagnosed disability of hairy cell leukemia may be 
considered a sub classification of the presumptive disorder 
of non-Hodgkin's lymphoma, there is medical opinion evidence 
that weighs in favor of the veteran's claim and medical 
opinion evidence that weighs against it.  Where, as in this 
veteran's case, there is a difference of medical opinion, the 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "[i]t is the responsibility of the BVA . . . 
to assess the credibility and weight to be given the 
evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  
With regard to the weight to assign to medical opinions, the 
Court has held that "[t]he probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches . . . As is true with any piece of 
evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [BVA as] 
adjudicators."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993); see also Wensch v. Principi, 15 Vet. App. 362, 367 
(2001) (it is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons and bases).

The medical evidence of record includes a June 1999 letter 
from a private physician, J.D. Wilkes, M.D.  In that letter, 
Dr. Wilkes noted that in September 1992 he participated in 
diagnosing the veteran with hairy cell leukemia.  He wrote 
that he was aware that exposure to Agent Orange had been 
associated with statistically increased risk of 
lymphoproliferative disorders such as non-Hodgkin's lymphoma.  
Dr. Wilkes explained that, while hairy cell leukemia is not 
categorically a non-Hodgkin lymphoma, hairy cell leukemia is 
a lymphoproliferative malignancy with a biology extremely 
similar to that of the indolent non-Hodgkin's lymphoma.  Dr. 
Wilkes opined that it seemed extremely arbitrary to include 
lymphoproliferative disorders such as non-Hodgkin's lymphoma 
and to exclude other lymphoproliferative disorders such as 
hairy cell leukemia.  

Summaries from the National Cancer Institute pertaining to 
the treatment of hairy cell leukemia and non-Hodgkin's 
lymphoma reflect that that the histologies for adult non-
Hodgkin's lymphoma were divided into two groups, indolent 
lymphomas and aggressive lymphomas.  Hairy cell leukemia was 
listed among the types of indolent non-Hodgkin's lymphomas.  
Neither summary contained any findings pertaining to the 
veteran and/or a relationship between hairy cell leukemia and 
herbicide exposure.

A VBA Fast Letter 00-04 (January 19, 2000) notified the ROs 
of the Federal Register Notice on diseases not associated 
with exposure to certain herbicides, dated November 2, 1999.  
64 Fed. Reg. 59232 (November 2, 1999).  Although VBA Fast 
Letter 00-04 was rescinded December 1, 2000, the Federal 
Register Notice remains in effect.  The Federal Register 
Notice includes a discussion of whether there is sufficient 
medical evidence for a link between the incidence of leukemia 
in patients exposed to herbicides.  64 Fed. Reg. 59237-38.  
It was concluded that: 

[a]n association of leukemia with herbicide 
exposure is biologically plausible, and the 
histological similarity of chronic lymphocytic 
leukemia with non-Hodgkin's lymphoma also suggests 
an association.  Nonetheless, the overall evidence 
is too slight to warrant assigning leukemia to a 
higher category.  Accordingly, the Secretary has 
found that the credible evidence against an 
association between leukemia and herbicide exposure 
outweighs credible evidence for such an 
association, and he has determined that a positive 
association does not exist.

A March 2000 VA hemic disorders examination report reflects 
the veteran's medical history relevant to his hairy cell 
leukemia.  The examiner wrote that he would "attempt to 
clarify the confusing issue of whether the [veteran] had non-
Hodgkin's lymphoma or hairy cell leukemia (or perhaps more 
importantly whether hairy cell leukemia can be called non-
Hodgkin lymphoma)."  The examiner further noted that "I 
must remind the reader of this opinion that classification of 
lymphoma has always brought on passionate debates amongst 
various specialists in the field and it has been a 
continually evolving and very controversial field."  The 
examiner explained that newer classification systems of non-
Hodgkin's lymphoma have included hairy cell leukemia.  The 
examiner opines that, if the term lymphoma is "applied more 
inclusively to encompass the malignant proliferation of 
lymphocytes (as the newer lymphoma classifications attempt to 
do), one may justifiably include hairy cell leukemia under 
the broad category of non-Hodgkin's lymphoma." 

A favorable April 2002 VHA medical specialist opinion 
reflects that there were now new medical classifications of 
lymphoid malignancies by the World Health Organization that 
took into account morphology, clinical, immunologic, and 
genetic information.  Under this new classification, hairy 
cell leukemia is classified under the sub-heading B cell 
chronic lymphocytic leukemia/small lymphocytic lymphoma, a 
non-Hodgkin's disease classification.  The conclusion of the 
VHA opinion was that "hairy cell leukemia should be 
considered a sub classification of non-Hodgkin's lymphoma."

After a review of the evidence, the Board finds that the 
evidence for and against the veteran's claim of entitlement 
to service connection for hairy cell leukemia, as a result of 
exposure to herbicide agents, is in relative equipoise.  
While there is medical opinion evidence to the effect that 
hairy cell leukemia is not categorically a non-Hodgkin's 
lymphoma, there is also credible medical evidence reflecting 
that newer classifications do place hairy cell leukemia in 
the category of a non-Hodgkin's lymphoma.  There is also 
credible medical evidence of record to the effect that 
lymphoproliferative diseases of hairy cell leukemia and non-
Hodgkin's lymphoma are so similar that to distinguish them 
for the purposes of determining presumptive service 
connection may be arbitrary; even the medical opinion 
evidence weighing against the veteran's claim admits of 
histological similarity of chronic lymphocytic leukemia with 
non-Hodgkin's lymphoma and the suggestion of such an 
association.  Coupled with the affirmative medical opinion 
evidence in support of his claim, for example the April 2002 
VHA medical opinion that hairy cell leukemia should be 
considered a sub classification of non-Hodgkin's lymphoma, 
the Board finds that the evidence for and against the 
question of whether the veteran's hairy cell leukemia is a 
sub classification of non-Hodgkin's lymphoma is in relative 
equipoise.  As a determination of whether hairy cell leukemia 
is a sub classification of the presumptive disorder of non-
Hodgkin's lymphoma, the Board finds that the veteran's claim 
of entitlement to service connection for hairy cell leukemia, 
as a result of exposure to herbicide agents, is in relative 
equipoise.  Resolving such reasonable doubt in the veteran's 
favor, the Board finds that the veteran's hairy cell leukemia 
is a sub classification of the presumptive disease of non-
Hodgkin's lymphoma, and that service connection is warranted 
for hairy cell leukemia as a result of exposure to herbicide 
agents.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 
3.307, 3.309; 66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. 
§ 3.159).  




ORDER

Service connection for hairy cell leukemia as a result of 
exposure to herbicide agents is granted.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

